Citation Nr: 0215404	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  97-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis (with 
lung, skin, and eye manifestations) claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for bilateral inguinal 
hernias.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to June 
1987 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1996 RO decision that denied service 
connection for sarcoidosis (with lung, skin, and eye 
manifestations) claimed as due to undiagnosed illness from 
service in Southwest Asia during the Persian Gulf War; and 
also denied service connection for bilateral inguinal 
hernias.  The veteran was scheduled to appear at a hearing at 
the RO before a Board member (i.e., Travel Board hearing) in 
May 1999, but he failed to appear for the hearing.  In 
January 2001, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  Sarcoidosis, with skin, eye, or pulmonary manifestations, 
was not present during active service or manifest within the 
year thereafter; this diagnosed condition began after active 
duty and was not caused by any incident of service including 
service in Southwest Asia during the Persian Gulf War.

2.  Any current inguinal hernias began after active duty and 
were not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  Sarcoidosis, with eye, skin, and lung manifestations, was 
not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).

2.  Bilateral inguinal hernias were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from August 
1979 to June 1987.  He also had active duty in the Army from 
November 1990 to June 1991, and this included service in 
Southwest Asia from January 1991 to May 1991 during the 
Persian Gulf War.

Service medical records from both periods of active duty show 
no hernias, sarcoidosis, or other respiratory problems, skin 
conditions, or eye disorders.  Refractive error of vision was 
noted before even the first period of service.  An April 1991 
examination for upcoming separation from the last period of 
active duty includes a medical history form on which the 
veteran checked that he did not know if he had eye trouble; 
examination again showed refractive error, and all other 
pertinent findings were normal.

VA records reflect treatment for sarcoid pulmonary 
manifestations beginning in December 1992, and subsequent 
records note sarcoidosis with lung, skin, and eye 
manifestations.  A March 1993 biopsy confirmed sarcoidosis.  
Subsequent records relate to treatment of the manifestations 
of sarcoidosis.  Concerning the eyes, the veteran continued 
to have refractive error of vision which was corrected by 
glasses, and he also had uveitis associated with sarcoid.

On a December 1994 VA Persian Gulf War examination worksheet, 
the veteran reported having a rash, shortness of breath, and 
vision problems since returning from Persian Gulf War 
service.  Diagnoses included small bilateral inguinal 
hernias, small light macules on the skin of the elbow, and 
sarcoid.  

According to an August 1995 VA examination report, the 
veteran had a history of having lung trouble in 1992, for 
which he received VA treatment.  Examination for hernias was 
negative.  Diagnoses were sarcoidosis with pulmonary, eye, 
and skin manifestations; rash on the left forearm and right 
leg; and vision corrected by glasses.

In a December 1995 letter, a VA treating physician noted he 
had first seen the veteran in February 1993 for complaints of 
progressive dyspnea over the last several months.  He 
recounted that, after a March 1993 biopsy, sarcoidosis was 
confirmed.

A March 1996 Army Reserve examination is negative for history 
or findings of hernias.  It was noted the veteran was being 
treated for sarcoid.

Ongoing VA records dated to 2001 are negative for hernias.  
These records note continuing treatment for sarcoidosis.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the veteran has been notified of the evidence 
needed to substantiate his claims, the responsibility for 
submitting evidence, and the assistance available in 
obtaining evidence.  All pertinent identified evidence has 
been obtained, and VA examinations have been provided.  Thus, 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including sarcoidosis, which are 
manifest to a compensable degree within the year after active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Special provisions pertain to illnesses that are claimed as 
due to Persian Gulf War service.  Subject to various 
conditions, service connection may be granted for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs or symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  The illness must 
become manifest during either active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms are medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98.  The 
provisions of 38 U.S.C. § 1117 were recently amended, 
effective March 1, 2002.  In pertinent part, the new law 
provides that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrom) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  Pub. L. 107-103, 115 
Stat. 976 (2001).

A.  Sarcoidosis

Service medical records are negative for any complaints, 
findings, or diagnoses of sarcoidosis or any associated eye, 
skin, or pulmonary manifestations.  Since even before his 
first period of active duty, the veteran had refractive error 
of vision, which is not a disability for VA compensation 
purposes (38 C.F.R. § 3.303(c)), but he had no sarcoid eye 
manifestations during either period of active duty.   

The veteran's last period of active duty ended in June 1991.  
Post-service medical records show that sarcoidosis began to 
be suspected in December 1992, and such diagnosis was 
confirmed by further evaluation and biopsy in early 1993.  
According to a treating VA physician who first saw the 
veteran in February 1993, he initially manifested progressive 
dyspnea several months earlier, ultimately leading to a 
diagnosis of sarcoidosis.  None of the treatment records 
suggest that the sarcoidosis commenced during either period 
of active service, was manifest to a compensable degree 
within one year after separation from service (i.e., within 
one year after June 1991), or is related to Persian Gulf War 
service in any other way.  Moreover, sarcoidosis is a 
diagnosed entity which is not subject to presumptive service 
connection under the Persian Gulf War provisions.  

The weight of the credible evidence demonstrates that 
sarcoidosis, with lung, skin, and eye manifestations was not 
present during active service or manifest within the year 
thereafter; this diagnosed condition began after active duty 
and was not caused by any incident of service including 
service in Southwest Asia during the Persian Gulf War 
service.  The condition was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Hernias

Service medical records are completely negative for any 
complaints, findings, or diagnoses of hernias during either 
period of active service.  The only finding of bilateral 
inguinal hernias was in December 1994 at a VA Persian Gulf 
War examination, a few years after the last period of active 
duty ended in June 1991.  However, on VA examination in 
August 1995, examination for hernias was negative.  A number 
of later medical records also are negative for hernias.  The 
evidence indicates that the claimed bilateral hernias do not 
presently exist.  Current existence of a claimed disability 
is one requirement for service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).

However, even assuming that bilateral inguinal hernias now 
exist, the evidence clearly indicates they began years after 
active duty, and there is no medical evidence to link them to 
service.  The condition was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim for service connection.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for sarcoidosis, with lung, skin, and eye 
manifestations, is denied.

Service connection for bilateral inguinal hernias is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

